UNITED STATES OF AMERICA
                       MERIT SYSTEMS PROTECTION BOARD


     SHARON B. HOLLAND,                              DOCKET NUMBER
                  Appellant,                         DA-0752-11-0696-A-1

                  v.

     DEPARTMENT OF THE AIR FORCE,                    DATE: February 25, 2015
                 Agency.



             THIS FINAL ORDER IS NO NPRECEDENTIAL 1

           Sharon B. Holland, Schertz, Texas, pro se.

           Charles R. Vaith, Esquire, Randolph Air Force Base, Texas, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                              Anne M. Wagner, Vice Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER
¶1        The appellant has filed a petition for review of the initial decision, which
     granted in part her motion for attorney fees. For the reasons discussed below, we
     GRANT IN PART the appellant’s petition for review and AFFIRM the initial
     decision AS MODIFIED to order the agency to pay the designated attorney an


     1
        A nonprecedential order is one that the Board has determined does not add
     sign ificantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                     2

     additional $562.50 in fees. Except as expressly MODIFIED by this Final Order,
     the initial decision is the Board’s final decision.
¶2         By way of background, the appellant filed an appeal challenging her
     reduction in grade to the GS-12 level in connection with the 2010 conversion of
     her position from the National Security Personnel System to the General
     Schedule. The administrative judge dismissed the appeal for lack of jurisdiction,
     Holland v. Department of the Air Force, MSPB Docket No. DA-0752-11-0696-I-
     1, Initial Decision at 1, 9 (Jan. 25, 2012), but on review, the Board reversed the
     initial decision, finding that the agency had subjected the appellant to an
     appealable reduction in grade without having provided her minimum due process.
     Holland v. Department of the Air Force, MSPB Docket No. DA-0752-11-0696-I-
     1, Final Order at 1, 3-4 (June 29, 2012). The Board ordered the agency to restore
     the appellant to the GS-13 grade, but, because the administrative judge had not
     addressed the appellant’s claims of discrimination and retaliation, the Board
     remanded the appeal for adjudication of those claims.     Final Order at 4.    On
     remand, the administrative judge found that the appellant did not prove that the
     agency discriminated or retaliated against her, Holland v. Department of the Air
     Force, MSPB Docket No. DA-0752-11-0696-B-1, Initial Decision at 2, 12
     (Oct. 31, 2012), and the Board denied the appellant’s petition for review and
     affirmed the initial decision, Holland v. Department of the Air Force, MSPB
     Docket No. DA-0752-11-0696-B-2, Final Order at 2 (Sept. 24, 2013). While that
     matter was pending, the appellant filed a petition for enforcement contesting the
     propriety of the grade level to which she was restored. The administrative judge
     denied the appellant’s petition, Holland v. Department of the Air Force, MSPB
     Docket No. DA-0752-11-0696-C-1, Compliance Initial Decision at 1, 4 (Jan. 18,
     2013), and the Board, on review, affirmed the initial decision but modified it by
     ordering the agency to amend the appraisals the appellant received after she was
     returned to the General Schedule to reflect that she was at the GS-13 level from
                                                                                        3

     that date, Holland v. Department of the Air Force, MSPB Docket No.
     DA-0752-11-0696-C-1, Final Order at 1-2, 4 (Apr. 17, 2014).
¶3         The appellant then submitted a request for attorney fees in the amount of
     $5,967.50 representing attorney time spent from September 25, 2010, to
     January 30, 2013.    Addendum Appeal File (AAF), Tab 1.           According to the
     appellant, she retained the attorney in question to provide legal services in
     dealing with the agency and the Board, including contacting and corresponding
     with agency personnel, attempting to negotiate with them, and providing legal
     advice and guidance regarding the Board’s processes. 2 Id. at 1. In a subsequent
     submission, the appellant increased the request to $6,350, reflecting additional
     attorney time spent in connection with the fee motion through July 4, 2014. Id.,
     Tab 3. The agency responded, challenging the motion on a variety of grounds.
     Id., Tab 4.
¶4         The administrative judge granted the appellant’s fee motion in part,
     awarding her $337.50. Id., Tab 10, Addendum Initial Decision (AID) at 1, 10.
     The administrative judge first found that the appellant was a prevailing party in
     her initial appeal in that she obtained all the relief she sought in connection with
     the reduction in grade action. AID at 3-4. The administrative judge found that
     the appellant was not a prevailing party as to her discrimination and retaliation
     claims because the Board denied them, and that she was not a prevailing party as
     to the enforcement action because she was not afforded the relief she sought,
     restoration to a GS-14 or GS-15 position. AID at 4 n.2. The administrative judge
     next found, regarding the initial appeal, that fees were warranted in the interest of
     justice because the agency committed gross procedural error by violating the
     appellant’s right to due process. AID at 4-5.
¶5         The administrative judge found that an attorney-client relationship existed
     between the appellant and her counsel and that fees were incurred. AID at 5-6.
     2
       Nonetheless, the appellant appeared pro se during her initial appeal, the remand
     proceeding, and the enforcement matter.
                                                                                         4

     In considering the reasonableness of the fees claimed, the administrative judge
     found that $225 per hour is a reasonable rate, 3 AID at 6-7, but that most of the
     hours claimed did not relate to the matter on which the appellant prevailed, AID
     at 8.    Specifically, the administrative judge found that the attorney was not
     entitled to be compensated for work he performed or time he spent during the
     year before the appellant filed her appeal because none of that work appeared to
     have played any part in her success before the Board. AID at 8-9; AAF, Tab 1 at
     9-12. The administrative judge further found that the attorney was not entitled to
     be compensated for work he performed or time he spent after the Board issued its
     remand order; that is, work related to her discrimination and enforcement claims,
     because she was not a prevailing party as to those claims. AID at 9; AAF, Tab 1
     at 12-14. The administrative judge found that the attorney was entitled to be
     compensated for work he performed between the time the appellant filed her
     appeal and the time the Board reversed the reduction in grade action, and that the
     1½ hours he spent conferencing with the appellant and receiving and reviewing
     documents was reasonable.        AID at 9; AAF, Tab 1 at 12.           As such, the
     administrative judge ordered the agency to pay the appellant’s attorney $337.50
     (1½ hours at $225 per hour). AID at 10.
¶6           The appellant has filed a petition for review, Petition for Review (PFR)
     File, Tab 1, to which the agency has responded, 4 id., Tab 4. In her petition for
     review, the appellant objects to the “small percentage” of attorney fees awarded
     on the basis that the attorney provided legal advice for “all [of her] MSPB cases


     3
       The appellant agreed to that hourly rate, as evidenced by the retainer agreement she
     signed, AAF, Tab 1 at 7-8, and the administrative judge found, based on evidence
     submitted by the attorney and her own knowledge and experience, that $225 per hour is
     a reasonable rate for the type of work performed in this appeal, AID at 6-7.
     4
      The appellant argues that the agency’s response was untimely filed in that it was due
     on December 7, 2014, PFR File, Tab 2, but was not filed until December 8, 2014, id.,
     Tab 4. However, December 7, 2014 was a Sunday. Therefore the agency’s response
     was timely filed on the next business day, December 8, 2014. 5 C.F.R. § 1201.23.
                                                                                       5

     associated with the current case.” PFR File, Tab 1 at 2. She refers to the remand
     proceeding on discrimination, the enforcement action, and the fees motion. Id.
¶7        The appellant has not shown error in the attorney fees initial decision. Fees
     may be reduced for time spent on unsuccessful equal employment opportunity
     matters where the appellant fails to show that the matters were related to her
     success in the appeal.      See Gensburg v. Department of Veterans Affairs,
     85 M.S.P.R. 198, ¶ 14 (2000).      Here, the appellant’s victory was completely
     unrelated to the facts and issues in her discrimination and retaliation allegations.
     Rather, she prevailed based upon a legal analysis concluding that the agency
     reduced her in grade without providing her due process. This legal issue and the
     limited facts necessary to adjudicate it are unrelated to the facts and issues
     surrounding the appellant’s claims that the agency discriminated and retaliated
     against her. See Sowa v. Department of Veterans Affairs, 96 M.S.P.R. 408, ¶ 19
     (2004). Moreover, as the administrative judge correctly found, the appellant’s
     discrimination and retaliation claims were unrelated to her success in her Board
     appeal. As set forth above, she prevailed based on the finding that she had been
     denied due process.      Although she was entitled to, and did, pursue her
     discrimination and retaliation claims, they played no part in her victory and were
     otherwise unsuccessful. Therefore the appellant is not entitled to attorney fees
     for time spent pursuing these unsuccessful claims before the Board.             See
     Gensburg, 85 M.S.P.R. 198, ¶ 14.
¶8        Similarly, concerning the appellant’s request for fees arising out of the
     enforcement proceeding, she has failed to show that she was a prevailing party
     because she did not establish that the agency materially breached the Board’s
     enforceable order. Shelton v. Environmental Protection Agency, 115 M.S.P.R.
     177, ¶ 12 (2010). The appellant alleged in her petition for enforcement that the
     agency failed to restore her to her position as ordered by the Board and that she
     should have been assigned to a position at a higher grade than GS-13. The Board
     affirmed the administrative judge’s decision denying the appellant’s petition, but
                                                                                       6

      modified it, ordering the agency to amend the appraisals the appellant was issued
      after she was returned to the General Schedule to reflect that she was at the
      GS-13 level from the date of her return. Although the agency’s action regarding
      the   appellant’s   appraisals   which   prompted   this   order   did   constitute
      noncompliance with the Board’s earlier order to retroactively restore her to a
      GS-13 position, we find that it was at most a technical, not a material breach,
      inasmuch as the relief the appellant sought in filing the petition for enforcement
      was to be restored to a position at a grade higher than a GS-13. Because she was
      not successful in that respect, she failed to establish that she was a prevailing
      party in the compliance phase of the proceedings and is therefore not eligible for
      payment for attorney fees incurred during that phase of the proceedings.       See
      Shelton, 115 M.S.P.R. 177, ¶ 23.
¶9          Subsequent to the appellant’s original fee petition, she resubmitted the
      attorney’s log of time spent. AAF, Tab 3 at 11-16. Unlike the original log, this
      log included time spent by the attorney preparing the fee petition.      Id. at 16.
      Because the administrative judge did not acknowledge or consider this
      supplemental request, we do so now. Fees may be awarded for hours reasonably
      spent on a notion for attorney fees.     Shoemaker v. Department of Health &
      Human Services, 21 M.S.P.R. 14, 17 (1984). The attorney’s records reflect that,
      between June 11 and July 4, 2014, he spent 2½ hours preparing the fee motion,
      and preparing and amending affidavits in support of the motion. AAF, Tab 3 at
      16-21.   We find that such time was reasonably spent and that the attorney is
      entitled to be compensated for it.
¶10         The appellant objects to the order that the fees awarded be paid to the
      attorney, arguing that she has paid him in full. PFR File, Tab 1 at 2. It is well
      established that fee awards accrue to counsel. However, an attorney who secures
      a fee award must repay the client for any fees already received to prevent loss to
      the appellant and to avoid double benefits to counsel. Mudrich v. Department of
      Agriculture, 92 M.S.P.R. 413, ¶ 21 (2002); O’Donnell v. Department of the
                                                                                     7

      Interior, 2 M.S.P.R. 445, 454 n.10 (1980), overruled on other grounds by Koch v.
      Department of Commerce, 19 M.S.P.R. 219 (1984).
¶11        The appellant requests punitive damages. PFR File, Tab 1 at 3. She did not
      raise this matter below and therefore we need not now consider it.      Banks v.
      Department of the Air Force, 4 M.S.P.R. 268, 271 (1980).       In any event, the
      Board lacks authority to award punitive damages. Cunningham v. Department of
      Veterans Affairs, 91 M.S.P.R. 523, ¶ 3 (2002).
¶12        The appellant has submitted on review a number of documents that were
      part of the record below. PFR File, Tab 1 at 7-22, 24-26. Such documents do not
      constitute new evidence. Meier v. Department of the Interior, 3 M.S.P.R. 247,
      256 (1980).      She also has submitted a document that she provided during the
      processing of her initial appeal, PFR File, Tab 1 at 23, which is neither new nor
      material, Avansino v. U.S. Postal Service, 3 M.S.P.R. 211, 214 (1980); Russo v.
      Veterans Administration, 3 M.S.P.R. 345, 349 (1980).      Therefore we have not
      considered it.

                                            ORDER
¶13        We ORDER the agency to pay $900.00 to the appellant’s counsel, which
      consists of the $337.50 previously ordered by the administrative judge and an
      additional $562.50 in fees (2½ hours at $225 per hour) for the reasons discussed
      above. The agency must complete this action no later than 20 days after the date
      of this decision.     See generally Title 5 of the United States Code, section
      1204(a)(2) (5 U.S.C. § 1204(a)(2)).
¶14        We also ORDER the agency to tell the appellant and the attorney promptly
      in writing when it believes it has fully carried out the Board's Order and of the
      actions it took to carry out the Board’s Order. We ORDER the appellant and the
      attorney to provide all necessary information that the agency requests to help it
      carry out the Board’s Order.     The appellant and the attorney, if not notified,
      should ask the agency about its progress. See 5 C.F.R. § 1201.181(b).
                                                                                         8

¶15        No later than 30 days after the agency tells the appellant or the attorney that
      it has fully carried out the Board’s Order, the appellant or the attorney may file a
      petition for enforcement with the office that issued the initial decision on this
      appeal, if the appellant or the attorney believes that the agency did not fully carry
      out the Board’s Order.     The petition should contain specific reasons why the
      appellant or the attorney believes the agency has not fully carried out the Board's
      Order, and should include the dates and results of any communications with the
      agency. See 5 C.F.R. § 1201.182(a).

                      NOTICE TO THE APPELLANT REGARDING
                         YOUR FURTHER REVIEW RIGHTS
            You have the right to request further review of this final decision.

      Discrimination Claims: Administrative Review
            You may request review of this final decision on your discrimination
      claims by the Equal Employment Opportunity Commission (EEOC). See Title 5
      of the United States Code, section 7702(b)(1) (5 U.S.C. § 7702(b)(1)). If you
      submit your request by regular U.S. mail, the address of the EEOC is:
                                  Office of Federal Operations
                         Equal Employment Opportunity Commission
                                     P.O. Box 77960
                                 Washington, D.C. 20013

            If you submit your request via commercial delivery or by a method
      requiring a signature, it must be addressed to:
                                  Office of Federal Operations
                         Equal Employment Opportunity Commission
                                     131 M Street, NE
                                      Suite 5SW12G
                                 Washington, D.C. 20507

            You should send your request to EEOC no later than 30 calendar days after
      your receipt of this order. If you have a representative in this case, and your
      representative receives this order before you do, then you must file with EEOC no
                                                                                    9

later than 30 calendar days after receipt by your representative. If you choose to
file, be very careful to file on time.

Discrimination and Other Claims: Judicial Action
      If you do not request EEOC to review this final decision on your
discrimination claims, you may file a civil action against the agency on both your
discrimination claims and your other claims in an appropriate United States
district court. See 5 U.S.C. § 7703(b)(2). You must file your civil action with
the district court no later than 30 calendar days after your receipt of this order. If
you have a representative in this case, and your representative receives this order
before you do, then you must file with the district court no later than 30 calendar
days after receipt by your representative. If you choose to file, be very careful to
file on time. If the action involves a claim of discrimination based on race, color,
religion, sex, national origin, or a disabling condition, you may be entitled to
representation by a court-appointed lawyer and to waiver of any requirement of
prepayment of fees, costs, or other security.      See 42 U.S.C. § 2000e-5(f) and
29 U.S.C. § 794a.




FOR THE BOARD:                             ______________________________
                                           William D. Spencer
                                           Clerk of the Board
Washington, D.C.